Citation Nr: 0108983	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected neurodermatitis with hypopigmented cicatrix of the 
trunk and extremities, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a laceration to the left palm.  

3.  Entitlement to a compensable evaluation for service-
connected residuals of a laceration to the right palm.

4.  Entitlement to service connection for bilateral nerve 
disability of the hands, to include carpal tunnel syndrome 
and/or other nerve damage.  

5.  Entitlement to service connection for an acquired 
psychiatric disability.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active duty from August 1958 to August 1961 
and from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1998.  A statement of 
the case was issued in June 1999, and a substantive appeal 
was received that same month. 


REMAND

Preliminary review of the claims file reveals that the 
veteran has reported receiving treatment from various private 
medical care providers.  In that regard, in July 1998 a 
number of medical release authorizations (VA Form 21-4142) 
were received.  However, it does not appear from the claims 
file that the private medical care providers were contacted 
and requested to provide copies of treatment records. 

Additionally, the Board notes that the service-connection 
claims were denied on the basis that they were not well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991). 

The above observations are significant in this case in view 
of the fact that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

While recognizing that the RO may have been acting in 
compliance with the law in effect at the time of the August 
1998 rating decision, because the new legislation is more 
beneficial to the veteran, appropriate action to comply with 
the new notice/assistance provisions is necessary before the 
Board may proceed with appellate review. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take appropriate action to comply 
with all notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  The RO's actions should include 
obtaining any pertinent VA medical 
records (not already of record) as well 
as any pertinent private medical records 
(not already of record) which have been 
reported by the veteran, to include the 
various private medical care providers 
reported by the veteran on several 
medical release authorizations (VA Form 
21-4142) in July 1998.  

2.  The veteran should also be scheduled 
for comprehensive VA examinations in 
connection with the various issues on 
appeal.  It is imperative that the claims 
file be made available to the examiners 
for review in connection with the 
examinations.  Any medically indicated 
special studies and tests should be 
accomplished.  

With regard to the service-connected 
neurodermatitis and service-connected 
lacerations of the left palm and right 
palm disabilities, the appropriate 
examiner(s) should report all clinical 
findings in accordance with applicable 
rating criteria.  The examiner(s) should 
also offer an opinion as to the effect of 
the disabilities on the veteran's 
employability. 

With regard to the nerve disability of 
the hands examination, the examiner 
should clearly report whether there is 
evidence of current disability (to 
include carpal tunnel syndrome and/or any 
other nerve disorder) and, if so, whether 
it is at least as likely as not related 
to the palm lacerations during service.  
The examiner should also offer an opinion 
as to the effect of any found nerve 
disability of the hands on the veteran's 
employability.

With regard to the psychiatric disability 
examination, the examiner should clearly 
report all acquired psychiatric disorders 
capable of medical diagnosis.  If no 
acquired psychiatric disability is found 
to be present, the examiner should so 
state.  For any found acquired 
psychiatric disorder(s), the examiner 
should offer an opinion as to whether it 
is at least as likely as not related to 
the veteran's military service or to a 
service-connected disability.  The 
examiner should also offer an opinion as 
to the effect of any found acquired 
psychiatric disability or disabilities on 
the veteran's employability.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought as to 
each of the issues on appeal can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
provisions of the Veterans' Claims Assistance Act of 2000.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



